Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Cao on 3/23/2022.

The application has been amended as follows: 
Claim 1:  A foldable terminal device, comprising: a foldable flexible panel, a first support component, a second support component, and a connection mechanism, wherein the foldable flexible panel comprises a first display area, a second display area, and a bending area, and the bending area is located between the first display area and the second display area; the first support component supports the first display area and is fixed to the first display area, and the second support component supports the second display area and is fixed to the second display area; the connection mechanism connects the first support component and the second support component, the connection mechanism is scalable, and a maximum , wherein the terminal device further comprises a first base plate and a second base plate, the first base plate is fixedly connected to the first support component, and the second base plate is fixedly connected to the second support component; the connection mechanism comprises a first sliding block and a second sliding block, a first sliding track is disposed on the first base plate, a second sliding track is disposed on the second base plate, the first sliding block is configured to slide in the first sliding track, and the second sliding block is configured to slide in the second sliding track; a first sliding rail is disposed on the first sliding block, and a first sliding slot is disposed on the first base plate; and a second sliding rail is disposed on the second sliding block, and a second sliding slot is disposed on the second base plate; the first sliding block and the first base plate are movably connected by using the first sliding rail and the first sliding slot, and the second sliding block and the second base plate are movably connected by using the second sliding rail and the second sliding slot; and when the first sliding block and the second sliding block rotate around a rotating shaft mechanism, the first sliding rail slides in the first sliding slot within an adjustable distance between the first support component and the connection mechanism, and the second sliding rail slides in the second sliding slot within an adjustable distance between the second support component and the connection mechanism, and wherein the rotating shaft mechanism comprises a first rotating shaft, a second rotating shaft, a push block, and a push rod, wherein the push block and the push rod are connected by using a first connecting piece; a first connecting rod and a second connecting rod are installed on the push rod, the first connecting rod and a third connecting rod are movably connected by using a second connecting piece, and the second connecting rod and a fourth connecting rod are movably connected by using a third connecting piece; the third connecting rod is connected to the first base plate by using a fourth connecting piece, the third connecting rod is connected to the first sliding block by using a fifth connecting piece, the fourth connecting rod is connected to the second base plate by using a sixth connecting piece, and the fourth connecting rod is connected to the second sliding block by using a seventh connecting piece; and the first base plate and the second base plate respectively drive the first rotating shaft and the second rotating shaft to rotate, so that the push block drives the push rod to slide in a vertical direction; the push 3rod drives the first connecting rod and the second connecting rod to slide in a vertical direction; and the first connecting rod drives the third connecting rod to rotate, the third connecting rod rotates to drive the first sliding block to slide on the first base plate, the second connecting rod drives the fourth connecting rod to rotate, and the fourth connecting rod drives the second sliding block to slide on the second base plate.
Claim 2 (cancelled)
Claim 3: The terminal device according to claim 1, wherein the connection mechanism the rotating shaft mechanism, and the first sliding block 2and the second sliding block are respectively installed on two sides of the rotating shaft mechanism.
Claims 4-5 (cancelled)
Claim 6: The terminal device according to claim 1, wherein a rotating shaft sliding slot is disposed on each of the first rotating shaft and the second rotating shaft, and convex hulls are disposed on the push block; and when the first rotating shaft and the second rotating shaft rotate, the convex hulls on the push block slide in the rotating shaft sliding slot, so that the push block drives the push rod to slide in a vertical direction.
Claims 8-16 (cancelled)
Reasons for Allowance
Claims 1, 3 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lin (US 20180210497 A1) discloses a foldable terminal device (mobile terminal 900 in fig 1; see paragraph 70), comprising: a foldable flexible panel (flexible display panel 40 in fig 1; paragraph 72), a first support component (first housing 10 in fig 1), a second support component (second housing 20 in fig 1), and a connection mechanism (connecting module 30 in fig 1; paragraphs 71, 73), wherein the foldable flexible panel comprises a first display area (41 in fig 1), a second display area (42 in fig 1), and a bending area (43 in fig 1), and the bending area is located between the first display area and the second display area; the first support component supports the first display area and is fixed to the first display area (see paragraph 74; herein, an edge of the first portion 41 far away from the second portion 42 is coupled to the first exterior portion 15 of the first housing 10), and the second support component supports the second display area and is fixed to the second display area (see paragraph 104; herein, an edge of the second portion 42 far away from the first portion 41 is coupled to the second exterior portion 25 of the second housing 20); the connection mechanism connects the first support component and the second support component (see paragraph 70), the connection mechanism is scalable (see paragraph 71), and in a process of folding or unfolding the terminal device, at least one of the first support component or the second support component rotates by external force and drives the connection mechanism to scale, an angle by which the at least one of the first support component and the second support component rotates is in a one-to-one correspondence with a scaling 

The best prior art of record, taken alone or in combination thereof, fails to teach a foldable terminal device including, along with other limitations, the first base plate and the second base plate respectively drive the first rotating shaft and the second rotating shaft to rotate, so that the push block drives the push rod to slide in a vertical direction; the push 3rod drives the first connecting rod and the second connecting rod to slide in a vertical direction; and the first connecting rod drives the third connecting rod to rotate, the third connecting rod rotates to drive the first sliding block to slide on the first base plate, the second connecting rod drives the fourth connecting rod to rotate, and the fourth connecting rod drives .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NIDHI THAKER/Primary Examiner, Art Unit 2835